DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant argues that claim 18 is generic and therefore claims 33-36 should be examined It is noted that even if claim 18 was generic it is not allowable as is required. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 24, 26, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (U.S. Application Publication No. 2007/0035221).
Koo discloses a refrigerator (210) comprising: a refrigeration compartment (211); a drawer (217) slidably mounted within the refrigeration compartment, the drawer comprising a drawer front wall having a handle (218), a drawer back wall opposite the drawer front wall, two drawer side walls, and a drawer bottom (Fig. 4), wherein an inside surface of one or more of the drawer front wall, the drawer back wall, and two drawer .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo.
Koo teaches that it is known in the wart to attach components together using an adhesive (par. 77) and wherein a bin can be manufactured as a wire mesh (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have affixed the rails with adhesive, since such a modification would be the use of a known connection means to attach components together. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the bin as a wire mesh, since such a modification would be a simple substitution of one known bin type for another to obtain the same result.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Benn (U.S. Patent No. 5,039,264).
Benn teaches that attachment mechanisms can be manufactured with a lubricant (col. 3, lines 55-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the rail with a lubricant, as taught by Benn, in order to adjust how the mechanism interacted with surface and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Carper (U.S. Patent No. 4,944,566).
Carper teaches that it is known in the art to manufacture bins with covers (164).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the bin with a cover, as taught by Carper, in order to protect the contents of the bin.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Nygard et al. (U.S. Patent No. 5,385,230).
Nygard teaches wherein a capacity of the storage cavity is adjustable by extending and contracting the bin, wherein the bottom of the bin is a two-piece construction, wherein a first piece of the bottom can slide in underneath a second piece 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the bin to be adjustable, as taught by Nygard, so the bin could fit in different areas.

Allowable Subject Matter
Claims 20, 22, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection or addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733